MOURSUND, J.
Appellee sued appellant to recover on a cheek by appellant in favor of appellee for $6,500, dated February 5,1917, alleging in substance that it was on account of and in part payment of $7,000, which -appellant had agreed to pay appellee for services rendered involving the sale of certain ranch interests in Mexico, claiming that the amount was $7,000 and that $500 had been paid thereon, and that appellant had stopped the payment of the check.
The answer aside from general denial, consisted of two sworn special pleas: First, a failure of consideration to the extent of $6,000 by reason of alleged failure on the part of appellee to accomplish what appellant alleged he had agreed to do; and, second, that *862a controversy arose in Saltillo, Mexico, as to the amount- appellant was to pay appellee for his services, and. court proceedings were there instituted and an order of detention issued against appellant, as well as J. M. Dobie, a witness therein, and that in settlement of the entire matter and controversy appellee agreed to accept and was paid $500 on February 16, 1917, in full settlement and satisfaction of all services rendered by him to appellant in the controversy between appellant and his wife, and that appellee had executed and delivered to appellant a written release and receipt in full of all matters and accounts between them, which written release and receipt were set out in full in said plea. ■ - p
The appellee by supplemental petition joined issue as to the matters of defense alleged by appellant, and in reply to the plea of settlement and compromise pleaded specially as follows:
“And specially answering the third paragraph of the defendant’s said answer on his plea of payment, the plaintiff says that on the date of his said agreement with the defendant herein, by which agreement the defendant promised to pay to plaintiff the sum. of seven thousand dollars, it was agreed by and between the plaintiff and this defendant that he was to accept the defendant’s check for the sum of six thousand five hundred dollars ($6,500.00), and that the defendant was to pay plaintiff the sum of five hundred dollars ($500.00) in cash. At the time of said agreement and settlement between this plaintiff and the defendant, J. M. Dobie, who was then purchasing said ranch, was not in the Republic of Mexico, but was in the United States; and it was contemplated that upon the final settlement and transfer of the said ranch that the said'Dobie would pay to Weller certain moneys in cash as a part payment for said ranch; and the defendant, Weller, requested the plaintiff to wait upon him for the payment of the said $500.00 until the said Dobie came to Mexico to finally consummate and receive the transfer of said ranch, to which plaintiff agreed; that when the said J. M. Dobie came to Mexico in response to a notice from this plaintiff that a settlement had been arrived at, and after all the matters and things between the said defendant and J. M. Dobie had been agreed to and settled, and when the defendant was preparing to leave the Republic of Mexico, he then refused to pay to plaintiff the $500.00 which he had agreed and promised to pay, and in consequence of which refusal the plaintiff had him detained in the Republic of Mexico until he did agree to pay the same, and plaintiff says that upon the payment of said $500.00 he did execute his receipt in settlement of the matters existing between this plaintiff and R. H. Weller; and which receipt was intended as a final settlement between them. • At the time of the execution of said receipt, the plaintiff then had in his possession the said check for $6,500.00, and had had.the same since the 5th day of February; and plaintiff was then demanding $500.00 only in full settlement of his agreement with the said R. H. Weller; but that thereafter the defendant, Weller, stopped payment of the check herein sued upon; and this plaintiff is now entitled to recover the said $6,500.00, as agreed ■ upon between this plaintiff and defendant; and - that said receipt when given contemplated the p full payment of said cheek, which said payment would have been the amount of $7,000.00, as agreed by and between plaintiff and the defendant. And it is not true, as alleged by the defendant, that the plaintiff was only to receive $500.00 in full settlement of his services; but it is true that the plaintiff was to receive $7,-000.00. as heretofore alleged.”
The appeal is from a judgment against appellant for the amount of the check with interest at 6 per cent, from February 20, 1917.
All of the assignments present issues relating to the plea of settlement and compromise, it being contended that the judgment is contrary to the undisputed evidence on the issue whether the instrument pleaded by appellant shows a settlement of the claim evidenced by the check as well as other claims, and also contended that the appellee did not plead any facts sufficient to avoid said instrument.
The instrument in question reads as follows:
“Saltillo, Coah., Mex. “I received from Sr. Lie Herminio Siller $500.00 five hundred dollars for fees for settling matters between Mr. R. H. Weller and Mrs. Lettie W. Weller. This amount settles all accounts between me and Mr. R. H. Weller up to date. J. F. Burns. “Feb. 16, 1917.”
[1] In behalf of appellant it is assumed in the argument in the brief that such instrument recites that the $500 was accepted by Burns in full of all demands and claims upon his part for services rendered by him in Weller’s behalf. As a matter of fact, the instrument only recites that the $500 was for fees for settling matters between Mr. and Mrs. Weller, and that the amount settles all accounts between Burns and Weller up to date of the instrument. It appears that it was agreed that the check should not be presented for payment until February 20, 1917. If the instrument executed by Burns on its face purports to release the claim existing by virtue of the check, it was certainly incumbent on Burns to plead fraud or mistake in avoidance thereof; but if that instrument by a fair construction does not purport to release the claim evidenced by the check, or if it is ambiguous, it was not necessary for Burns to plead in avoidance thereof for the purpose of setting it aside. It must be conceded, we believe, that in ordinary parlance a check would not be included in the word “accounts,” i and, if the instrument signed by Burns is construed literally, it does not purport to release any claim existing by virtue of the check. The pleadings of the parties reveal their respective contentions concerning the matters which were considered as a basis for the settlement evidenced by the receipt. If the' instrument is viewed as ambiguous, the parties have certainly pleaded their respee-*863tive versions as to what the intention of Bums was in executing such instrument and what the intention of Siller, appellant’s attorney, was in accepting the same. Weller’s testimony was to the effect that he was to pay Burns only $500 unless the latter settled Mrs. Weller’s claim for $30,000 or $35,000, and in effect that Bums represented that the money would be divided between the arbitrators and himself, and that the check was desired in order that he might have some assurance that'he would be paid provided he carried out the proposed arrangements. Bums testified that he was to be paid $7,000 for his services; that the check for $6,500 was given him on the day of its date, but it was understood that it was not to be presented until February 20, 1917; that he was to receive $500 cash when Dobie arrived; that there was nothing further said concerning the compensation until the day after the settlement was made and Weller was ready to leave, whereupon he asked Weller for the $500, and Weller refused to pay him any more on the ground that he had been “held up by Mrs. Weller”; that he then stopped Weller for the $500 (meaning that he procured a detention order); and that Weller left the $500.
It is contended that, as Burns was not asked concerning what took place between himself and Siller, 'the latter’s testimony should be taken as true, and as showing that the claim covered by the check was included in the settlement evidenced by the instrument relied on. There can be no doubt that the detention order related only to the $500 demanded by Burns. Burns so testified, and Siller had never heard of the $6,500 check at the time he and Bums made the settlement. In addition, it appears that Siller got the authorities to let Weller leave Mexico before the settlement was made, by promising that he would effect a settlement, which he proposed to do for $500, and for this purpose he took Weller’s cheek for said amount. Had he understood that the detention order was for $7,000, he could not have safely made any such promise. Now, as Bums took out the detention order to collect $500, and Siller took the check for $500 to release the order, and had never heard of the $6,500 check, it is obvious that there was no meeting of the minds of the parties to the effect that the claim evidenced by the check was to be settled. It is true that Siller stated his conclusion that all claims and demands were settled, but he bases it on his construction of the language of the instrument, and not on anything said concerning the cheek. It would indeed be a remarkable thing if Weller intended that Siller should try to settle a controversy concerning the check, and yet failed to mention the check to him. It is pointed out, on behalf of appellant, that, although Burns in his sworn answer denied that he had been asked by Weller to return the check and that he had represented that he would do so except for the reason that the check was in the United States, his testimony on the trial contained no such denial, although Dobie testified that he heard Wieller, in Saltillo, demand the return of the check, and he thought Burns replied that it was in Texas, and Weller testified that he demanded the return of the check and Burns told him the check was in the United States and for that reason he could not deliver it. In this connection, it is worthy of notice that both Dobie and Weller testified that, in connection with the demand for the return of the check, Weller offered then and there to pay Burns the $500 which he claimed was all that he owed Bums. If Burns acquiesced in Weller’s theory that he was not entitled to $500, it is indeed strange that he did not then and there accept the $500. offered him. While they testified that he gave a reason why he could not return the check, and sought to leave the impression that he was willing to return it, the fact remains that if he had been willing to do so he would undoubtedly have accepted the offer of Weller to pay him the $500.
[2] Although Burns was not asked concerning the incident testified to by Dobie and Weller, his statement that he said nothing to Wteller about compensation until the latter was ready to leave, and his statement of what was said at that time, necessarily contradicts the testimony of Dobie and Weller, and is more consistent with the acts of the parties. While Weller testified he then and there offered Burns $500, and he sought to leave the impression that it was understood the check was canceled, it appears that he must have refused to pay the $500, as Bums found it necessary to procure a detention order. The testimony to the effect that he failed to assert his rights when demand was made for the return of the check was not relied on as showing a compromise at that time, but as showing that in fact Weller did not promise to pay Burns $7,000. No issue is made that the testimony fails to sustain a finding that he did agree to pay such amount, and the only issue is whether there was a compromise made between Siller and Bums to the effect that Bums should accept $500 in payment of the entire obligation to pay $7,000. The incident testified to concerning the demand for the check has little probative weight, if any, as to whether the compromise was made as claimed. If taken.as true, it showed that, although Bums had once before refused to take $500, he had not declared at that time that there was due him $7,000. This might be accepted as a slight circumstance tending to show that he ultimately agreed to accept $500 in full settlement of check and the claim for $500 additional. However, when the testimony is considered as a whole, it appears to us that the court was warranted in finding that Weller failed to establish that the $500 check was received by Burns in full settlement of the claim existing by virtue of the *864check sued on as well as the claim for the additional $500 claimed by Burns to be due him by Weller.
The assignments are overruled, and the Judgment is affirmed.

©cu>For other cases see sam? topic and KE V-NUMBER in all Key-Numbered Digests and Indexes